Citation Nr: 0414568	
Decision Date: 06/07/04    Archive Date: 06/23/04

DOCKET NO.  02-19 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
September 1955.  He died in May 2002.  The appellant is his 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2002 rating decision by the 
Department of Veterans Affairs (VA), Montgomery, Alabama, 
Regional Office (RO).  The RO denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  

In August 2003, the appellant appeared at a travel Board 
hearing conducted at the RO before the undersigned.  The 
transcript of that hearing has been associated with the 
claims file and the case is ready for appellate review.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003.  38 U.S.C.A. §§ 5109B, 7112 (West 2002).

At the time of the veteran's death in May 2002, service 
connection was in effect for rheumatoid arthritis.  The cause 
of the veteran's death was listed on his Certificate of Death 
as Lung Cancer.  It is the appellant's contention that the 
veteran's fatal lung cancer was caused by x-ray therapy 
received during service in 1955 in the treatment of his 
rheumatoid arthritis.  Consequently, this case turns upon 
whether it is at least as likely as not that an event in 
service, including the x-ray therapy treatment received 
therein, contributed substantially to, or materially hastened 
the veteran's death.  

Upon filing her claim and in her substantive appeal, the 
appellant indicated that the veteran's physician had stated 
that the probable cause of his death may have been from 
radiation therapy received in service.  Although there is no 
medical opinion contained in the claims file suggesting such 
a relationship, in a private hospitalization discharge 
summary dated in March 2002, the reporting physician included 
within the "history of present illness," section a 
reference to "spot radiation therapy to different joints" 
during service in the treatment of the veteran's rheumatoid 
arthritis.  The final diagnoses contained in the March 2002 
discharge summary included small cell carcinoma of the lung.  

While there are some recent medical records in the claims 
file, it is clear that the complete records of the veteran's 
treating physician and of his final period of hospitalization 
for his fatal illness have not been associated with the 
claims file.  It is incumbent upon VA to assist the appellant 
in obtaining treatment records and medical evidence, the 
possible location of which has been specifically identified 
by the appellant in order to fully determine the cause of the 
veteran's death.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  

Furthermore, under U.S.C.A. § 5103A(d)(1) (West 2002), 
obtaining a medical examination and/or medical opinion is 
necessary if the record does not contain sufficient medical 
evidence for the Secretary to make a decision on the claim.  
The Board finds that the current record presents such a case.  
Consequently, obtaining an additional review of the record 
and a pertinent medical opinion is required.  

Finally, the CAVC has held that section 5103(a), as amended 
by the Veterans Claims Assistance Act of 2000 (VCAA) and 
§ 3.159(b), as recently amended, require VA to inform a 
claimant of which evidence VA will provide and which evidence 
claimant is to provide, and remanding where VA failed to do 
so.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); see 
also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 
202); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  Such notice must be achieved in conjunction with 
this remand.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, (38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate her 
claim and inform her whether she or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  A record of 
this notification must be incorporated 
into the claims file.

The letter should also specifically 
identify the type of evidence needed to 
substantiate her claim, namely, evidence 
that would support the finding that the 
veteran's fatal lung cancer was related to 
his period of service, including x-ray 
therapy treatment received therein.  The 
letter should note that the type of 
evidence could include, for example, 
medical evidence, such as an opinion by a 
physician, that is pertinent to that 
issue.  The letter should also 
specifically ask the appellant if she has 
in her possession any medical opinion 
letters from the veteran's treating 
physician in support of her claim.  

3.  After obtaining all necessary 
authorizations and releases, the VBA AMC 
should attempt to obtain copies of the 
veteran's treatment records from his 
treating physician and any other medical 
providers or facilities pertinent to the 
treatment of his terminal lung cancer, to 
include any hospital discharge summary 
and other treatment records pertinent 
thereto.  All records obtained should be 
associated with the claims file.

4.  The VBA AMC should then schedule a 
review of the veteran's claims file by a 
physician skilled in the diagnosis and 
treatment of therapeutic radiation-caused 
illnesses for the purpose of determining 
the cause of the veteran's demise, in 
general, and whether the veteran's x-ray 
therapy received in service contributed 
substantially to that demise, in 
particular.  

The claims folder and a separate copy of 
this remand must be made available to the 
examiner for review in connection with 
the opinion.  The physician should review 
the veteran's claims folder and indicate 
in the opinion report that pertinent 
records contained therein have been 
reviewed.  

The reviewing physician should offer an 
opinion as to whether it is at least as 
likely as not that any event during the 
veteran's period of service, including 
the x-ray therapy he received for his 
rheumatoid arthritis, contributed 
substantially to, or materially hastened, 
the veteran's death.  A complete 
rationale for any opinion expressed is 
respectfully requested.  

5.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested medical 
opinion to ensure that it is responsive 
to and in complete compliance with the 
directives of this remand and if it is 
not, the VBA AMC should implement 
corrective procedures.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
service connection for the cause of the 
veteran's death.

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until she is notified 
by the VBA AMC.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



